Gaynor, J.:
-The defendant in. building a house on his-lot adjoining the plaintiffs’ house negligently and needlessly excavated under, their, fence ahd caused' it to fall. A strip of the plaintiffs’ soil three feet wide' also fell into the excavation, carrying with it their rose' bushes. The defendant -also- stored lumber on the plaintiffs’ roof, broke a .shutter, and his men' committed, acts of personal nuisance on the plaintiffs’- premises. . The defendant gave no evidence at all. The action is for damages for the trespasses: The justice gave'tlie plaintiffs a judgment for six cents, adding.insult to injury.' The technicalities of tlie counsel for the defendant which marked every step of the trial are deplorable! The. plaintiffs called a competent witness (the last witness, a builder) fd prove, the amount of damage, but his evidence was excluded, the justice remarking that he niust *487rigidly enforce the rules of evidence. ' It cannot be said that the case was tried at all. ; It was simply a case of baiting the plaintiffs and their counsel by captious, frivolous and vexatious technicalities, which should not be tolerated, much'less favored by a court.
The judgment should be reversed.
Jenks, Hooker and Miller, JJ., concurred; Rich, J., concurred in result.
Judgment of the Municipal Court reversed and new trial ordered, costs to abide the event.